DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the papers filed January 27, 2021.  Currently, claims 11-12, 14-16, 19 are pending.  

The 102 and 103 rejections over Vercauteren, Bonovas, Ford, Bernatsky, Schmajuk have been withdrawn in view of the amendments to the claim to require determining that the subject has an HLA profile by obtaining or having obtained.  Vercauteren does not teach determining HLA-B*39:01.
	
Priority
This application claims priority to provisional 62/668,388, filed May 8, 2019.
The provisional application does not disclose HLA-B*39:01 allele.  Thus, the instant claims are entitled the instant filing date of May 8, 2019.  

Drawings
The drawings are acceptable. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haroon et al. (Psoriasis: Targets and Therapy, Vol 3, pages 11-23, 2013).  
Haroon teaches rheumatologists would use methotrexate (MTX) as the DMARD of choice in a method for treating psoriatic arthritis (PsA)(page 18, col.2).  
Haroon does not specifically teaches treating patients with the HLA profile comprising HLA-B*39:01.  
However, Haroon teaches subjects with the HLA profile comprising HLA-B*39:01 are increased in subjects with psoriatic arthritis (page 13, col. 2, para 2).  
Therefore, it would have been prima facie obvious prior to the invention diagnose patients by detecting HLA-B*39:01 and treating the patients with the widely used methotrexate treatment.  
With regard to Claim 12, the claim is directed to an inherent property of the method.  The claim does not require any additional active method steps but recites an inherent property of the method.  

Claim 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haroon et al. (Psoriasis: Targets and Therapy, Vol 3, pages 11-23, 2013) in view of Mikk et al. (Human Immunology, Vol. 75, pages 65-70, 2014).
Haroon does not specifically teach how the HLA DNA typing was performed in the blood transfusion section of the hospital. 
However, Mikk teaches the HLA*39 alleles may be sequenced and genotypes using sequence specific hybridization using labelled oligonucleotide probes.  The art teaches using PCR to generate a product followed by hybridization to a probe.  
.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 11-12, 14-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over Claims 1-10 of U.S. Patent No. 10,519,228.  
Although the conflicting claims are not identical, they are not patentable distinct from each other because Claim 11-12, 14-20  of the instant application is generic to all that is recited in Claims 1-10 of U.S. Patent No. 10,519,228.  That is, Claims 1-10 of U.S. Patent No. 10,519,228 falls entirely within the scope of Claim 11-12, 14-20, or in other words, Claims 11-12, 14-20 are anticipated by Claims 1-10 of U.S. Patent No. 10,519,228.  


A method of treating a population of patients having an autoimmune disease with infliximab, the method comprising providing a first population of patients having an autoimmune disease; excluding only patients having an HLA profile comprising HLA-B*39:01 from the first population of patients; treating the population of patients not excluded from the first population with infliximab; and treating the excluded patients with an autoimmune disease therapy that is not infliximab.

Thus, the ‘228 Patent is directed to a method of determining HLA-B*39:01 and treating patients with therapy that is not infliximab.  Claim 10 provides a list of therapies that are no infliximab that are the same list as within the instant claims.  
Response to Arguments
	The response filed a terminal disclaimer to overcome the double patenting rejection.  The TD has been denied for the following reasons:

    PNG
    media_image1.png
    243
    728
    media_image1.png
    Greyscale


Thus for the reasons above and those already of record, the rejection is maintained.

	
Conclusion
No claims allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        March 16, 2021